Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8-11, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination in the art of a motorcycle tyre for rough terrain wherein a tread portion comprises a plurality of shoulder blocks and tie bars, wherein the shoulder blocks consist of first and second should blocks with specific arrangements, and the tie bars consist of first time bars connecting middle blocks and adjacent first shoulder blocks, and second tie bars connecting middle blocks and adjacent second shoulder blocks, wherein the first and second tie bars are arranged alternately in a tire circumferential direction.

The closest prior art is Nakamura (JP-2010173459), which teaches a motorcycle tyre for rough terrain with a tread portion comprising a plurality of shoulder blocks and tie bars, wherein the shoulder blocks comprise of first and second should blocks with specific arrangements, and the tie bars comprise of first time bars connecting middle blocks and adjacent first shoulder blocks, and second tie bars connecting middle blocks and adjacent second shoulder blocks. However, Nakamura does not teach wherein the first and second tie bars are arranged alternately in a tire circumferential direction.

While one of ordinary skill in the art could attempt to use Abe (US-20160347123) to modify Nakamura and teach the first and second tie bars being arranged alternately in a tire circumferential direction, this combination is inconsistent with the claim limitations that the shoulder blocks and tie bars consist of the claimed limitations instead of comprising. Nakamura and Abe, along with other reference is the art, contain other parts to the shoulder blocks and tie bars that the instant application does not have, as shown by the applicant arguments/remarks filed 12/13/2021 on pages 7-10, thus placing the instant application in a condition of allowance over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748